Citation Nr: 1218898	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to January 21, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 30, 2005. 

By a March 2012 rating decision of the Appeals Management Center (AMC), the Veteran's PTSD was assigned a 100 percent evaluation, on a schedular basis, effective January 21, 2011.  While the Veteran is currently in receipt of the maximum schedular rating, there remains periods of time during which his disability was not assigned such, and there remains consideration of the whether an extra-schedular rating is appropriate.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  At his hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011). 

In January 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  At the time of the Board's January 2011 remand, it cited the Veteran's testimony rendered at his August 2010 Board hearing that his PTSD was a significant factor in his decision to "take an early retirement" in January 2009, and indicated that he had not worked since.  The Board thus found that the issue of entitlement to a TDIU was raised by the evidence of record, pursuant to the holding of Court that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected, considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

The issue of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From November 30, 2005 (the effective date of service connection for PTSD), to January 20, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood due to such symptoms as depression, anxiety, irritability, problems with memory and concentration, a blunted or constricted affect, congruent with a depressed and anxious mood, obsessional rituals which interfere with routine activities, and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

From November 30, 2005 (the effective date of service connection for PTSD), to January 20, 2011, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
 
In regard to the Veteran's claim for entitlement to an increased rating for PTSD, the Board herein awards a 70 percent rating and remands the matter of entitlement to a rating in excess of 70 percent.  Insofar as this claim is herein granted, any failure with respect to the duty to notify or assist is nonprejudicial.


Increased Rating

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD as his symptoms have become increasingly severe.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id. at 510.  As discussed below, the Board finds that the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings over the appellate period, such that the application of staged ratings is not appropriate to this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

VA treatment records dated in March 2006 indicate that the Veteran reported that he went out rarely, that his hobbies were solitary, and that his sleep was sporadic.  The treatment provider noted that the Veteran tried to appear pleasant and cooperative, that he was alert and oriented in all spheres, and that he denied suicidal or homicidal ideation.  The Veteran presented neat and clean, with impaired judgment and insight, and without evidence of an overt, formal thought disorder.  His speech was clear, logical, and goal-directed.  During VA treatment in May 2006, he presented in a similar fashion, except that he exhibited anxiety, and was assigned a GAF score of 50.

On VA compensation examination, conducted by a private provider contracted by VA, in June 2006, the Veteran reported that he had been holding his current job for 30 years, and that he worked 10 hours a day, four days a week.  He reported that he was married for 30 years prior to his divorce, and that he lived alone.  He reported that he visited one of his two daughters regularly.  He presented casually dressed and properly groomed.  He complained of sleep difficulties, depression, sadness, guilt, easy irritability, outbursts of anger, exaggerated startle response, difficulty concentrating, and hypervigilance.  He reported that he avoided activities that aroused war memories, and had a markedly diminished participation in activities.  He denied suicidal and homicidal ideation.  He presented without obsessive-compulsive rituals, and he demonstrated a good general fund of knowledge, and good insight.  He was assigned a GAF score of 60.

VA treatment records dated in July 2006 indicate that the Veteran appeared pleasant and cooperative, with an anxious mood and affect congruent with mood.  He was alert and oriented in all spheres.  He denied suicidal and homicidal ideation.  He complained of variable sleep patterns, and reported that his appetite wasn't too bad.  He was neat and clean, and presented with fair judgment and insight, without evidence of an overt, formal thought disorder.  His speech was clear, logical, and goal-directed.  He was assigned a GAF score of 48.  

VA treatment records dated in March 2007 indicate that the Veteran reported that he continued to work at the same place, and that he visited his daughter several times a month.  He complained of nightmares and flashbacks, and reported that he avoided issues related to war.  He was neatly dressed, and demonstrated an anxious mood.  His speech was clear, logical and goal oriented, and he was non-psychotic.  He was assigned a GAF score of 50.  In May 2007, he presented in a similar fashion and was assigned a GAF score of 52.

VA treatment records dated on June 6, 2007, indicate that the Veteran was evaluated during a two-day admission.  The treatment provider noted that the Veteran had few social supports.  He presented initially guarded and anxious, and did better as his admission progressed.  He denied suicidal and homicidal ideation, and was not displaying any psychotic behavior.  He was lucid, alert, and well-oriented.  He later reported that he had been working for 32 years and only got 2 weeks of vacation time and 5 days of sick leave, and thus a 6-week treatment plan would be a hardship.  He later complained of a sad mood some of the time, frequent situational anxiety, middle and terminal insomnia, occasional irritability, some degree of fatigability, problems with memory and concentration, restlessness, decreased libido, social withdrawal, and essential anhedonia.   He reported recurring thoughts and dreams, avoidant behavior, emotional numbing and distancing, a sense of a foreshortened future, hypervigilance, exaggerated startle response, and compulsive gambling.  He reported that when he was not working, he watched TV.  He reported that years ago, he played softball and golf, but that he had stopped playing and didn't know why.  He presented neat, clean, and cooperative, with good contact.  No gross motor abnormalities were noted.  He was alert and oriented in all spheres, and demonstrated some spotty cognitive and memory impairment.  He had an anxious mood, and his affect was constricted but appropriate to thought content.  He had no formal thought disorder.  He reported that he was still occasionally intimately involved with former wife, and was in regular contact with his daughter.  He reported that his hours had been cut at work and that he was working only 4 days each week.  He was assigned a GAF score of 42.

VA treatment records dated in July 2007 indicate that testing revealed a social introversion scale that was elevated in the normal range, indicating the presence of social constriction and personal isolation typical of PTSD.  Anxiety and depression were also prominent features of the profile.  VA treatment records dated in August 2007 indicate that he presented, unchanged, and was assigned a GAF score of 42; and in November 2007, he was assigned a GAF score of 48.

VA treatment records dated in November 2008 indicate that the Veteran presented for a social work appointment with his daughter.  They discussed differences of opinion as to his alcoholism, bill-paying and gambling, and interest in family time and communication, as well as the purpose of treatment.  VA treatment records dated in November 2008 indicate that he presented, unchanged, and was assigned a GAF score of 44.

VA treatment records dated in February 2009 indicate that the Veteran complained of the "winter blues" and was appropriately dressed and groomed, with good hygiene and eye contact, normal facial expression, no increase or decrease in motor activity, no tremors or abnormal movements, and a full range affect congruent with mood.  He was cooperative and fully engaged, with normal speech and thought processes and content, without hallucinations, or obsessions, delusions.  He denied suicidal and homicidal ideation, and was alert and oriented in all spheres, with a globally intact memory.  

VA treatment records dated in May 2009 indicate that the Veteran agreed to try to schedule more activities, such as playing golf and participating in after-school activities for his granddaughters.  He complained of broken sleep, occasional nightmares, flashbacks, depression, anxiety, intrusive thoughts of his war experiences, some anger and rage, emotional numbing, social isolation, survivor guilt, a sense of a foreshortened future, an avoidance of some things that remind of his war experiences, and an exaggerated startle response.  He reported that he continued to work, but that his hours were cut again to 3 days each week.  VA treatment records dated in December 2009 indicate that he appeared, unchanged, and was assigned a GAF score of 50.

VA treatment records dated in July 2010 indicate that he appeared, unchanged, and was assigned a GAF score of 40.  He reported that he stopped working in April, as his hours were reduced and he decided to take early retirement.

At the time of the Veteran's August 2010 Board hearing, he complained that he was jumpy and didn't sleep very well.  He reported that he had nightmares, anxiety, memory and concentration problems, hypervigilance, flashbacks, and was taking medication.  He asserted that he took an early retirement from his job because of extra stress, his PTSD, "beating me down."  He asserted that there was no doubt that his PTSD contributed greatly to his decision to retire from his job.  He reported that he had only a couple of friends, didn't socialize, and liked to be alone.  He reported that he was a basket case, and had experienced increased depression.   

VA treatment records dated in September 2010 indicate that he presented, unchanged, with the exception of a blunted affect.  

Review of the above-cited records shows that the Veteran has consistently displayed symptoms of social isolation, depression, an affect congruent to a depressed or anxious mood, sleep impairment, anxiety, flashbacks, nightmares, irritability, obsessional rituals, occasional impaired judgment and insight and problems with memory, and decreased occupational functioning. 

In consideration of all the evidence of record, to include the Veteran's testimony, the Board finds that the overall disability picture for his PTSD most closely approximates a 70 percent rating, warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

While the Veteran does not exhibit the sort of cognitive effects described in the rating code, such as speech behaviors, spatial disorientation, or neglect of personal appearance and hygiene, the severity of the remaining symptomatology and the significant effects these symptoms have on his occupational and social functioning warrant a 70 percent rating, particularly with regard to his documented obsessional rituals, specifically, gambling that results in financial stress; preference for social isolation; depression; anxiety; and irritability.  

Lastly, the consistency of the Veteran's GAF scores, which on most occasions of treatment indicate serious symptomatology, show that the degree of impairment caused by his PTSD has been consistent approximated the criteria for a 70 percent rating.

Therefore, as the Veteran's PTSD is manifested by social isolation; depression; a blunted or constricted affect, congruent with a depressed and anxious mood; sleep impairment; flashbacks; nightmares; irritability; and decreased occupational and social functioning throughout the appellate period, a disability rating of 70 percent for PTSD is found to be warranted. 


ORDER

From November 30, 2005, to January 20, 2011, an initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits. 


REMAND

Entitlement to an initial rating in excess of 70 percent for service-connected PTSD, prior to January 21, 2011; Entitlement to a TDIU 

Unfortunately, a remand required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a March 2012 rating decision, the AMC granted the Veteran a 100 percent schedular rating for his PTSD, effective from January 21, 2011.  The AMC erroneously indicated that this represented a total grant of the benefits sought on appeal and that the issue was considered resolved in full.  However, as noted above, the Veteran has expressed dissatisfaction with the assignment of the initial disability evaluation assigned for his PTSD, and VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The AMC did not consider that there remained a period of time during which the Veteran's PTSD was not assigned a 100 percent schedular rating.  Thus, the issue remained on appeal.  However, the AMC did not provide the Veteran with a supplemental statement of the case.  This must be accomplished on remand.    

Also, the AMC should send the Veteran a VCAA notice letter for his TDIU claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Then, after conducting any additional development deemed necessary, readjudicate the Veteran's claims of entitlement to an initial rating in excess of 70 percent for service-connected PTSD, prior to January 21, 2011, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


